Citation Nr: 0421324	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-11 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.

2.  Entitlement to educational assistance benefits under 
Chapter 1606, Title 10, United States Code. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991, with subsequent service in the Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veterans claims for Chapter 30 
and Chapter 1606 educational benefits.  

A review of the veteran's substantive appeal, received in May 
2003, shows that he requested a hearing before a Member of 
the Board (i.e., Veterans Law Judge) at the RO.  In May 2003, 
the RO sent the veteran notice that a hearing was scheduled 
on July 7, 2003.  The veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he should be awarded Chapter 30 
benefits because he had active service from January 1991 to 
July 1991, and he was discharged from the United States Army 
Reserve on July 13, 1993.  The veteran argues that he was 
told by his recruiters, and "military officials in my 
unit," that he had ten years to use educational assistance.  
He argues that since he was discharged from the Army Reserve 
in August 1993, his application is timely and should be 
granted.  

The Board initially notes that the record before the Board is 
a reconstructed file, and that it does not include the RO's 
September 6, 2002 and September 9, 2002 decisions that 
apparently denied the benefits sought on appeal.  See 
Statement of the Case (SOC), dated in March 2003.  On remand, 
the RO's September 6, 2002 and September 9, 2002 decisions 
should be associated with the claims file.  

With regard to the claim for Chapter 30 benefits, the 
veteran's claim was denied because he did not have the 
requisite active duty.  The applicable law provides that 
eligibility may be established by showing that an individual 
first entered on active duty as a member of the Armed Forces 
after June 30, 1985, in addition to several other criteria, 
including qualifying active service.  See 38 U.S.C.A. § 
3011(a)(1)(A) (West 2002).  In general, the claimant must 
have at least three years of continuous active duty in the 
Armed Forces, or in the case of an individual whose initial 
period of active duty is less than three years, serve at 
least two years of continuous active duty in the Armed 
Forces.  See 38 C.F.R. § 21.7042(a) (2003).  

The veteran's discharge (DD Form 214) shows that he had six 
months and three days of active duty, from January 17, 1991 
to July 19, 1991.  The type of separation is listed as 
"release from active duty," and the narrative reason for 
separation is listed as "expiration of term of service."  
However, the DD Form 214 indicates that the a corrected 
discharge (i.e., a DD Form 215) would be issued to provide 
his total prior active and inactive service.  This form is 
not associated with the claims file.  On remand, the 
veteran's DD Form 215 should be obtained.  

With regard to the claim for Chapter 1606 educational 
benefits , regulations provide that the Armed Forces will 
determine whether a reservist is eligible.  38 C.F.R. 
§ 21.7540(a) (2003).  A review of the SOC shows that the 
veteran's claim was denied on the basis that, "DOD 
(Department of Defense) has reported that the claimant is not 
eligible to [receive] education benefits under Chapter 1606.  
He is no longer in the Reserves per DOD.  He was discharged 
from the Army Reserves on July 2, 1992."  However, the only 
supporting documentation is in the form of a letter from the 
U.S. Army Personnel Center, dated in July 1993, which shows 
that the veteran was discharged from the United States Army 
"Ready Reserve" on July 13, 1993.  The record does not 
include a DD Form 2384-1, Notice of Basic Eligibility (for 
the Selected Reserve Educational Assistance Program), or any 
other documentation showing the DOD has determined that the 
veteran is ineligible for the claimed benefits.  On remand, 
such documentation should be obtained and associated with the 
claims file.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO's September 6, 2002 and 
September 9, 2002 decisions that denied 
the benefits sought on appeal should be 
associated with the record before the 
Board.  

2.  Verification from the service 
department of the veteran's ineligibility 
for Chapter 1606 educational assistance 
should be obtained and associated with 
the record before the Board.  The veteran 
should be provided a copy of this 
verification.

3.  The veteran's DD Form 215 should be 
obtained and associated with the record 
before the Board.

4.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



